Citation Nr: 1760378	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 16-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1948 to October 1963.  His service included a tour of duty in the Korean War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss was incurred during the Veteran's service.

2.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.  §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C §§ 5103, 5103A.

II.  The Claims

The Veteran contends that his bilateral hearing loss and tinnitus are a result of his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness, degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to a current diagnosis, the Veteran has been diagnosed with bilateral hearing loss and tinnitus.  See August 20, 2014 VA Examination.  

As to an in-service incurrence, the Veteran served in the artillery and he was exposed to combat during the Korean War.  

As to the Veteran's lay statements, the Veteran testified that he served as a truck driver and served as an artillery crew member.  See October 2017 Hearing Transcript.  The Veteran also reported to VA that he fired his rifle during combat in Korea and his unit was exposed to direct and indirect fire from the enemy during the Korean War.  See September 2014 Notice of Disagreement and September2014 Statement in Support of Claim.  Lastly, the Veteran testified that he experienced hearing loss while in service and tinnitus while in service.  See October 2017 Hearing Transcript.  

Turning to the medical evidence at hand, the Veteran was afforded a VA Examination in August 2014.  At that examination, the Veteran reported that he experienced hearing loss and tinnitus while in service.  After the examination, the examiner diagnosed the Veteran with hearing loss and tinnitus but the examiner could not provide an opinion as to the nature and etiology of the Veteran's disabilities.  Specifically, the examiner reported that she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  It appears that the examiner reached this conclusion solely because there was not enough information in the Veteran's service treatment records regarding the Veteran's hearing while he was in service.  See August 2014 VA Examination.  

The Board finds the lay statements regarding observable symptoms of hearing loss and tinnitus to be both competent and credible evidence because the symptoms of hearing loss and tinnitus are observable by lay persons.  See Davidson supra; Jandreau, supra.  Moreover, the Board finds that that the Veteran's DD-214 and military personnel records support his claims of being exposed to combat related noise exposure while in Korea.  Thus, the Board finds the Veteran's lay statements to be highly probative and the Board has placed significant weight on them.  Davidson supra; Jandreau, supra.

Moreover, the Board also finds that the VA examination does have some probative value as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  More specifically, the only reason given by the examiner for her inability to address whether the Veteran's hearing loss and tinnitus were related to service was the lack of audiometric findings in service.  However, such findings are not required in order to link current disability to service.  Hensley.  Thus, the Board finds it reasonable to conclude that had the examiner known that such in-service findings were not necessary, she would have given the Veteran the benefit of the doubt, and found a relationship between his current disability and service, especially given the fact that there is no history of significant noise exposure after service.  

In sum, the Board has reviewed the Veteran's claims file and finds that the Veteran's military personnel records and the Veteran's lay statements are the most probative pieces of evidence regarding the Veteran's bilateral hearing loss and tinnitus, and that there is at least some limited support that can be gleaned from the VA examiner's medical report.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303; see also Gilbert.


ORDER

Entitlement to service connection for bilateral hearing loss, is granted.  

Entitlement to service connection for tinnitus, is granted  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


